DETAILED ACTION
This is a non-final office action in response to the request for continued examination filed on 01/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered. 
Status of Claims
Claims 1, 3-4, 7, 10-11, 13-14, and 17 have been amended. Claims 6, 16, 21-22 have been canceled. Claims 23-24 have been added. Claims 1-5, 7-15,17-20 and 23-24 are currently pending in the application and have been examined. 
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 7 of the remarks that the amended claims do not fall under the category of methods of organizing human activity, and are integrated into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to 
Applicant submits on page 8 of the remarks that the POS system and the transmission of information related to the settlement processing, imposes meaningful features on the claimed ideas and are not mere instructions to implement the ideas on a generic computer. Examiner notes that the POS is performing a conventional function and does not qualify as a specialized device, rather it is being used as a generic POS computer system to apply the judicial exception. The use of a POS is a well-understood, routine and conventional activity and the steps recited in the claims are merely linking the use of the computer to perform the abstract idea. 
Applicant submits on page 8 of the remarks that the claimed elements are directed to a technical improvement of data processing and the claim includes sufficient elements to amount to significantly more than the judicial exception. Examiner respectfully disagrees and notes that data processing is not a technological area and the improvement noted is directed to a business process improvement, rather than a technology improvement. Furthermore, when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer 
Amended claim 11 recites substantially similar features and therefore is rejected for the same reasons stated above. 

Claim Rejections 35 U.S.C. § 103:
Applicant submits on page 10 of the remarks that Etzion fails to teach the amended features of claim 1, i.e. (i) “a customer display device that includes a touch panel and faces a first direction in which a lane for a customer to pass is located"; (ii) "an operator display device that faces a second direction different from the first direction" and (iii) "upon receipt of registration information about commodities . . . generate customer and operator screens to be displayed on the customer and operator display devices, each screen including commodity information about the commodities, and determine whether to update the customer screen to further include a question related to the transaction and a plurality of answer choices for the question." Examiner notes that North is being relied upon as disclosing the amended limitations. 
	Applicant submits on page 12 of the remarks that Roberts is completely silent regarding the amended features of the claim. Examiner notes that North is being relied upon as disclosing the amended limitations.
Applicant submits on page 11 of the remarks that similar to Etzion, Falk is silent on any physical POS device having customer and operator display devices and that Falk fails to teach the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5, 7-15, 17-20, 23-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-5, 7-15, 17-20, and 23-24  the independent claims (claims 1 and 11) are directed, in part, to a device and a method for receiving real time questionnaire information in a point of sale system. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-5, 7-10, 23-24 are directed to a device which is an article of manufacture, claims 11-20 are directed to a method comprising a series of steps which falls under the category of a process. However these claim elements are considered to be abstract ideas because they are directed to a certain method of organizing human activity including commercial or legal interactions in the form of marketing or sales activities. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed in part to receiving, from a commodity registration device, registration information corresponding to commodities registered for purchase in a transaction for a customer; based on the received registration information, generating customer and operator screens to be displayed on customer and operator display devices of the POS device, respectively, each screen including If a claim limitation, under its broadest reasonable interpretation, covers marketing or sales activities, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a “point of sale device”, a “touch panel”, a “commodity registration device”, a “store server”, a “customer display device”, an “operator display device”, “customer and operator screens”, a “communication interface”, a “customer screen”, a “memory unit”, a “print unit” and a “processor” to perform the claim steps. These additional elements are recited at a high-level of generality (i.e., Examiner looks to Applicant’s specification in at least figures 1-3 and related text and page 5 and 14 to understand that the invention may be implemented in a generic environment that “The store server 5 is connected to a plurality of POS terminals 3 provided in the store T via a communication line L1. The communication line L1 is, for example, a LAN local area network (LAN). The store server 5 and the plurality of POS terminals 3 can transmit and receive information and data to each other via the communication line L1. The commodity information reading apparatus 1 provided in the store T is connected to the POS terminal 3 via a communication line L3. One commodity information reading apparatus 1 is provided for each POS terminal 3.”; “As illustrated in FIG. 3,   the  commodity  information  reading  apparatus 1 includes a central processing unit (CPU) 11, a read only memory (ROM) 12, a random access memory (RAM) 13, a memory unit 14, and the    like.    The CPU 11 controls various components. The ROM 12 stores various programs. The RAM 13 develops various pieces of data. The memory unit 14 stores various programs. The CPU 11, the ROM 12, the RAM 13, and the memory unit 14 are connected to each other via a data bus”. However there is no description of any specific type of computer or system being used to perform the claimed steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). The claim is directed to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-5, 7-10, 12-15 and 17-20 and 23-24 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 11-12, 15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0063469 (hereinafter; Etzion) in view of US Pub. No. 2017/0201599 (hereinafter; North).
Regarding claim 1, Etzion discloses:
A point-of-sale (POS) device for use in a POS system that includes the POS device, a commodity registration device, and a store server, the POS device comprising: [e.g. Etzion [0005] discloses: a system that is operable to process a purchase order and collect response data. The system may include a point-of-sale (POS) subsystem located at a first retailer and a server subsystem.]
a customer display device [e.g. Etzion [0027] discloses a purchaser’s mobile computing device used to access retailer-specific requests for information, the purchaser’s mobile 
a communication interface; [e.g. Etzion [0028] discloses: the mobile computing device 130 may interact with the processor module 102 using any communication protocol known in the art. In an exemplary embodiment, the mobile computing device 130 and the processor module 102 may communicate using a remote access protocol known in the art. In another exemplary embodiment, the mobile computing device 130 and the processor module 102 may communicate using a "pull" protocol known in the art.]
a memory unit; [e.g. Etzion [0019] discloses: An exemplary embodiment of the POS system 100 includes a processor module 102, an optional memory module 104 communicatively connected with the processor module 102, an input interface 106 communicatively connected with the processor module 102, and a printing terminal 108 communicatively connected with the process or module 102.]
and a processor programmed to: [e.g. Etzion [0022] discloses: the input interface 106 may be configured to receive the purchase order at the retailer, and the processor module 102 may optionally be configured to generate order data related to the purchase order.]  
upon receipt of registration information about commodities registered for purchase in a transaction from the commodity registration device via the communication interface, [e.g. Etzion [0004], [0021-0022] disclose a point-of-sale that receive and process purchase orders and business transactions at a retailer; a purchase order may be a purchase of goods or services (i.e. commodities registered for purchase); the input 
each screen including commodity information about the commodities, [e.g. Etzion [0004], [0021-0022] disclose a point-of-sale that receive and process purchase orders and business transactions at a retailer; a purchase order may be a purchase of goods or services (i.e. commodities registered for purchase); the input interface may be configured to receive the purchase order at the retailer and the processor may be configured to generate order data related to the purchase order; the order data may include a variety of information about the purchase order relevant to retail operation, such as the products or services ordered, data, time, price, etc. (i.e. commodities registration information).]
to further include a question related to the transaction and a plurality of answer choices for the question before performing a settlement processing, [e.g. Etzion [0004] discloses: The retailer-specific machine readable code may include a decodable instruction for interacting with the processor module to access an electronic platform configured to provide a retailer-specific request for information. In an embodiment, the processor module is configured to receive response data responsive to the retailer-specific request for information and associate the response data with the retailer. Further; [0029] discloses: the mobile computing device 130 is further configured to 
to include the question and the answer choices for the question before performing the settlement processing, [e.g. Etzion [0004] discloses: The retailer-specific machine readable code may include a decodable instruction for interacting with the processor module to access an electronic platform configured to provide a retailer-specific request for information. In an embodiment, the processor module is configured to receive response data responsive to the retailer-specific request for information and associate the response data with the retailer. Further; [0029] discloses: the mobile computing device 130 is further configured to allow the purchaser to provide the response data to the processor module 102. The response data may include customized response typed in by the purchaser or the purchaser's choice of preset options in the retailer-specific request for information.]
perform the settlement processing of the transaction based on the registration information and generate corresponding settlement information, [e.g. Etzion 0005 discloses: The POS subsystem may include an order input interface configured to receive the purchase order at the first retailer, a processor module in communication with the order input interface, and a printing terminal in communication with the processor module, wherein the processor module is configured to provide instruction to the printing terminal for printing, at the first retailer, a retailer-specific machine readable code on a transaction document associated with the purchase order. Further; [0021] 
and control the communication interface to transmit, to the store server, the generated settlement information, answer information indicating the selected answer choice is also transmitted to the store sever together with the settlement information. [e.g. Etzion [0004] discloses: The retailer-specific machine readable code may include a decodable instruction for interacting with the processor module to access an electronic platform configured to provide a retailer-specific request for information. In an embodiment, the processor module is configured to receive response data responsive to the retailer-specific request for information and associate the response data with the retailer. Further; [0029] discloses: the mobile computing device 130 is further configured to allow the purchaser to provide the response data to the processor module 102. The response data may include customized response typed in by the purchaser or the purchaser's choice of preset options in the retailer-specific request for information.” Additionally [0042-0043] disclose: the POS subsystem 200 may be configured to process a purchase order at the retailer, which may be any entity that provides services or goods. A purchase order, as described above with respect to the POS systems 100, may 
Although Etzion discloses a point of sale terminal configured to receive purchase order information (before a transaction) relevant to a retail operation, including commodities information and providing a questionnaire to a customer related to information about a transaction, the questionnaire including questions and multiple answer choices, Etzion does not specifically disclose customer and operator display devices facing different directions that include a touch panel and updating the customer screen. However, North discloses the following limitations:
that includes a touch panel and faces a first direction in which a lane for a customer to pass is located  [e.g. North [0008] discloses: the use of a touch-sensitive display; [0029] 
an operator display device that faces a second direction different from the first direction; [e.g. North [0066] discloses: a client device 104 may be a point of sale (POS) device that includes buyer and seller displays; client device 104 may be a PayPoint POS device that includes multiple positions for the display. In this case, content 208 displayed on client device 104 may depend on the position of the display and may change when the position of the display changes. For example, when the display faces a seller, client device 104 may display one content, but when the same display faces the buyer, client device 104 may display another content.]
generate customer and operator screens to be displayed on the customer and operator display devices, respectively, [e.g. North [0066] discloses: In yet another embodiment, client device 104 may be a point of sale (POS) device that includes buyer and seller displays. When client device 104 is a POS device, device controller 108 allows a customer or another person that may be associated with a customer to select 
and determine whether to update the customer screen[e.g. North [0066] discloses: When client device 104 is a POS device, device controller 108 allows a customer or another person that may be associated with a customer to select different content that is displayed on the buyer display and seller display (i.e. update the customer screen). In an embodiment, the content displayed on buyer and seller displays may be displayed at the same time. In another embodiment, client device 104 may be a PayPoint POS device that includes multiple positions for the display. In this case, content 208 displayed on client device 104 may depend on the position of the display and may change when the position of the display changes (i.e. update the customer screen). For example, when the display faces a seller, client device 104 may display one content, but when the same display faces the buyer, client device 104 may display another content.]
and upon determining to update the customer screen, update the customer screen [e.g. North [0066] discloses: 
wherein when one of the answer choices has been selected via the touch panel of the customer display device that is displaying the customer screen, [e.g. North [0008] discloses: the use of a touch-sensitive display; [0086] discloses touch data generated by persons who interact with the client device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information that includes retailer-specific requests for information (i.e. questions) and response data that may include customized responses or responses chosen from preset options (i.e. multiple answer choices) of Etzion with the multiple display screens that change when position of the display changes and are placed at multiple locations so that they are accessible to multiple users including buyers and sellers (North 0071-0072) of North because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claims 2 and 12, Etzion discloses:
The device according to claim 1; the method according to claim 11, wherein the settlement information is transmitted to the store server together with: transaction information that identifies the transaction, [e.g. Etzion [0021-0022] disclose: In an embodiment, the POS system 100 may be configured to process a purchase order at the retailer, which may be any entity that provides services or goods. A purchase order may be any business transaction at the retailer, including both free and paid business transactions. For example, a purchase order may be a purchase of goods at a supermarket, a purchase of a movie ticket and the subsequent showing of the movie at 
register information that identifies the commodity registration device, [e.g. Etzion [0059] discloses: An example is provided herein to illustrate an exemplary operation of the POS system 200. In an exemplary embodiment, a purchase order of a car rental may be processed by the POS system 200 at a car rental agency. Order data, such as the rental car license plate, make/model, or color, may be optionally generated by the processor module 202 and stored in the optional memory module 204. The processor module 202 may instruct the printing terminal 208 to print a transaction-specific and retailer-specific code 212 on the leasing agreement 210. Using a mobile computing device 230, the purchaser may scan and decode the code 212 to interface with a server module 222 and access an electronic platform configured to provide a transaction-specific and retailer-specific request for information.]
operator information that identifies an operator of the commodity registration device during the transaction, [e.g. Etzion [0023] discloses: a purchaser may place an order with an operator (not shown) of the POS system 100, and the operator may enter the 
and time information which indicates when the transaction is established. [e.g. Etzion [0022] discloses: The input interface 106 may be configured to receive the purchase order at the retailer, and the processor module 102 may optionally be configured to generate order data related to the purchase order. The memory module 104 may optionally be configured to receive and store the order data. The order data may include a variety of information about the purchase order relevant to retail operation, such as the products or services ordered, data, time, price, payment method, etc.]
Regarding claims 5 and 15, Etzion discloses:
The device according to claim 1; the method according to claim 11, wherein the question is regarding a shopping experience of the customer. [e.g. Etzion [0031] discloses: One of ordinary skill in the art would appreciate that the retailer-specific code 112 may be a unique code for a retailer having one or a plurality of points of sale either at the same location or different locations. In an embodiment, each point of sale may be considered as a different retailer and would have a different retailer-specific code 112. In this case, the feedback from the purchaser would reflect the retail experience at each particular point of sale. In another embodiment some or all points of sale of a retailer may be considered as a single retailer and would have the same retailer-specific code 112. In this case, the feedback from the purchaser would reflect the retail experience at the retailer without differentiating the different points of sale of the retailer.]  

A method carried out by a point-of-sale (POS) device in a point-of-sale (POS) system that includes the POS device, a commodity registration device, and a store server, the method comprising: [e.g. Etzion [0005] discloses: An exemplary embodiment of a system of the present disclosure is operable to process a purchase order and collect response data. The system may include a point-of-sale (POS) subsystem located at a first retailer and a server subsystem.]
receiving, from the commodity registration device, registration information corresponding to commodities registered for purchase in a transaction for a customer; [e.g. Etzion [0022] discloses: The input interface 106 may be configured to receive the purchase order at the retailer, and the processor module 102 may optionally be configured to generate order data related to the purchase order. The memory module 104 may optionally be configured to receive and store the order data. The order data may include a variety of information about the purchase order relevant to retail operation, such as the products or services ordered, data, time, price, payment method, etc.]
based on the received registration information, [e.g. Etzion [0004], [0021-0022] disclose a point-of-sale that receive and process purchase orders and business transactions at a retailer; a purchase order may be a purchase of goods or services (i.e. commodities registered for purchase); the input interface may be configured to receive the purchase order at the retailer and the processor may be configured to generate order data related to the purchase order; the order data may include a variety of 
each screen including commodity information about the commodities, [e.g. Etzion [0004], [0021-0022] disclose a point-of-sale that receive and process purchase orders and business transactions at a retailer; a purchase order may be a purchase of goods or services (i.e. commodities registered for purchase); the input interface may be configured to receive the purchase order at the retailer and the processor may be configured to generate order data related to the purchase order; the order data may include a variety of information about the purchase order relevant to retail operation, such as the products or services ordered, data, time, price, etc. (i.e. commodities registration information).]
to further include a question related to the transaction and a plurality of answer choices for the question, 
to include the question and the answer choices for the question before performing the settlement processing; [e.g. Etzion [0004] discloses: The retailer-specific machine readable code may include a decodable instruction for interacting with the processor module to access an electronic platform configured to provide a retailer-specific request for information. In an embodiment, the processor module is configured to receive response data responsive to the retailer-specific request for information and associate the response data with the retailer. Further; [0029] discloses: the mobile computing device 130 is further configured to allow the purchaser to provide the response data to the processor module 102. The response data may include customized response typed in by the purchaser or the purchaser's choice of preset options in the retailer-specific request for information.]
performing the settlement processing of the transaction based on the registration information and generating corresponding settlement information; [e.g. Etzion [0005] discloses: The POS subsystem may include an order input interface configured to receive the purchase order at the first retailer, a processor module in communication with the order input interface, and a printing terminal in communication with the processor module, wherein the processor module is configured to provide instruction to the printing terminal for printing, at the first retailer, a retailer-specific machine readable code on a transaction document associated with the purchase order. Further; [0021] discloses: In an embodiment, the POS system 100 may be configured to process a purchase order at the retailer, which may be any entity that provides services or goods. A purchase order may be any business transaction at the retailer, including both free  
and transmitting, to the store server, the generated settlement information, answer information indicating the selected answer choice is also transmitted to the store server together with the settlement information. [e.g. Etzion [0004] discloses: The retailer-specific machine readable code may include a decodable instruction for interacting with the processor module to access an electronic platform configured to provide a retailer-specific request for information. In an embodiment, the processor module is configured to receive response data responsive to the retailer-specific request for information and associate the response data with the retailer. Further; [0029] discloses: In an embodiment, the mobile computing device 130 is further configured to allow the purchaser to provide the response data to the processor module 102. The response data may include customized response typed in by the purchaser or the purchaser's choice of preset options in the retailer-specific request for information. Additionally [0042-0043] disclose: In an embodiment, the POS subsystem 200 may be configured to process a purchase order at the retailer, which may be any entity that provides services or goods. A purchase order, as described above with respect to the POS systems 100, may be any business transaction at the retailer, including both free and paid business transactions. For example, a purchase order may be a purchase of goods at a supermarket, a purchase of a movie ticket and the subsequent showing of 
Although Etzion discloses a point of sale terminal configured to receive purchase order information (before a transaction) relevant to a retail operation, including commodities information and providing a questionnaire to a customer related to information about a transaction the questionnaire including questions and multiple answer choices, Etzion does not specifically disclose customer and operator display devices facing different directions. However, North discloses the following limitations:
generating customer and operator screens to be displayed on customer and operator display devices of the POS device, respectively, [e.g. North [0066] discloses: In yet another embodiment, client device 104 may be a point of sale (POS) device that includes buyer and seller displays. When client device 104 is a POS device, device controller 108 allows a customer or another person that may be associated with a customer to select 
and determining whether to update the customer screen [e.g. North [0066] discloses: When client device 104 is a POS device, device controller 108 allows a customer or another person that may be associated with a customer to select different content that is displayed on the buyer display and seller display (i.e. update the customer screen). In an embodiment, the content displayed on buyer and seller displays may be displayed at the same time. In another embodiment, client device 104 may be a PayPoint POS device that includes multiple positions for the display. In this case, content 208 displayed on client device 104 may depend on the position of the display and may change when the position of the display changes (i.e. update the customer screen). For example, when the display faces a seller, client device 104 may display one content, but when the same display faces the buyer, client device 104 may display another content.]
wherein the customer display device includes a touch panel and faces a first direction in which a lane for a customer to pass is located, and the operator display device faces a second direction different from the first direction; [e.g. North [0008] discloses the use of a touch-sensitive display; [0029] discloses client devices 104 may include, but are not limited to, personal computers, laptop computers, smartphones, tablets, kiosks, point of sale stations; client devices 104 may be computing devices that are distributed to customers and installed in customer owned locations, such as retail establishments; client devices 104 provide access to information associated with products and services 
upon determining to update the customer screen, updating the customer screen [e.g. North [0066] discloses: In an embodiment, the content displayed on buyer and seller displays may be displayed at the same time. In another embodiment, client device 104 may be a PayPoint POS device that includes multiple positions for the display. In this case, content 208 displayed on client device 104 may depend on the position of the display and may change when the position of the display changes (i.e. update the customer screen).] 
wherein when one of the answer choices has been selected via the touch panel of the customer display device that is displaying the customer screen [e.g. North [0008] discloses the use of a touch-sensitive display; [0086] discloses touch data generated by persons who interact with the client device.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information that includes retailer-specific requests for information (i.e. questions) and response data that may include customized responses or responses chosen from preset options (i.e.  
Regarding claim 23, Although Etzion discloses a point of sale terminal configured to receive purchase order information (before a transaction) relevant to a retail operation, including commodities information and providing a questionnaire to a customer related to information about a transaction. Etzion does not specifically disclose customer and operator display devices facing different directions. However, North discloses the following limitations:
The device according to claim 1, wherein the customer display device is arranged on a downstream side of the commodity registration device towards which the customer proceeds through the lane. [e.g. North [0029] discloses Client devices may include, but are not limited to, personal computers, laptop computers, smartphones, tablets, kiosks, point of sale stations; client devices may be used by users who enter the retail establishment and purchase goods or services, a retail establishment may place client device at particular locations in the retail establishment, such as, in one or more aisles (i.e. as customer proceeds through the lane) so that client devices are accessible to multiple users.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information of Etzion with the multiple display screens that change when position of the display . 
Claim 3-4, 7-10, 13-14, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Etzion in view of North, further in view of US Pub. No. 2013/0282458 (hereinafter; Roberts).
Regarding claims 3 and 13, although Etzion discloses a point of sale terminal and providing a questionnaire indicating questions to be provided to a customer related to a transaction, Etzion does not specifically disclose providing a specific questionnaire based from a plurality of questionnaires. However, Roberts discloses the following limitations:   
The device according to claim 1; the method according to claim 11, wherein the memory unit stores a plurality of types of questionnaires, and the processor is further programmed to, based on the registration information, determine a specific questionnaire out of the plurality of types of questionnaires to be displayed on the customer screen. [e.g. Roberts [0033] discloses: Broadly speaking, there is a one-to-one correspondence between a survey and a review code, a one-to-many correspondence between a transaction and a review code, a one-to-many correspondence between a review code and a coupon code, and a one-to-many correspondence between a transaction and a survey (i.e. there can be multiple surveys associated with a single transaction, with each survey regarding a particular aspect of such transaction). Further; [0034] discloses: Component labeled 14A14 is the vendor's survey and review 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information of Etzion with the multiple surveys of Roberts in order to select a survey for a particular aspect of a transaction (Roberts 0033) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claims 4 and 14, although Etzion discloses a point of sale terminal and providing a questionnaire indicating questions to be provided to a customer related to a transaction, Etzion does not specifically disclose providing a specific questionnaire or displaying the questionnaire. However, Roberts discloses the following limitations:   
The device according to claim 3; the method according to claim 13, wherein, if the registration information includes information corresponding to a predetermined commodity, the processor determines the specific questionnaire related to the predetermined commodity to be displayed on the customer screen. [e.g. Roberts [0033] discloses: Broadly speaking, there is a one-to-one correspondence between a survey and a review code, a one-to-many correspondence between a transaction and a review code, a one-to-many correspondence between a review code and a coupon code, and a one-to-many correspondence between a transaction and a survey (i.e. there can be multiple surveys associated with a single transaction, with each survey regarding a particular aspect of such transaction). Further; [0034] discloses: Component labeled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information of Etzion with the multiple surveys and display device of Roberts in order to select a survey for a particular aspect of a transaction (Roberts 0033) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claims 7 and 17, although Etzion discloses a point of sale terminal and providing a questionnaire indicating questions and answer choices to be provided to a customer related to a transaction, Etzion does not specifically disclose receiving answer to each question during the transaction or a reward associated with receiving answers to the questions. However, Roberts discloses the following limitations:   
The device according to claim 1; the method according to claim 11, wherein the processor is further programmed to: determine a reward to be provided to the customer when one of the answer choices has been selected via the customer screen. [e.g. Roberts [0016] discloses: To generate higher customer participation rates of a survey before or at a transaction, the survey is provided through a monitor screen,   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information of Etzion with the method of initiating a survey during a transaction and provide an incentive to complete the survey (i.e. a reward) of Roberts in order to generate higher customer participation rate and help associate the survey with the correct transaction (Roberts 0016) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 8 and 18, although Etzion discloses a point of sale terminal and providing a questionnaire indicating questions to be provided to a customer related to a transaction, Etzion does not specifically disclose customers being registered members. However, Roberts discloses the following limitations:   
The device according to claim 7; the method according to claim 17; the method according to claim 17, wherein the processor is further programmed to determine the reward based on whether the customer is a registered member. [e.g. Roberts [0016] discloses: To generate higher customer participation rates of a survey after a transaction the customer provides either a unique identifier, such as an email address, phone number, or customer identification username/number (used to retrieve an email address or phone number associated with the customer), during the transaction to which an email or text message is immediately sent with a URL link containing the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information of Etzion with the method of initiating a survey during a transaction of Roberts in order to generate higher customer participation rate and help associate the survey with the correct transaction (Roberts 0016) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 9 and 19, although Etzion discloses a point of sale terminal and providing a questionnaire indicating questions to be provided to a customer related to a transaction and a printing unit, Etzion does not specifically disclose receiving answer to each question during the transaction or a reward associated with receiving answers to the questions. However, Roberts discloses the following limitations:   
The device according to claim 7; the method according to claim 17, further comprising: a printing unit, wherein the processor is further programmed to control the print unit to print information required to receive the reward. [e.g. Roberts [0118] discloses: In step 614, the customer is presented with the coupon code either on a piece of paper or presented through an email via Internet, 14A10, to the customer's email address, or through text message via cellular network, 14A08, to the customer's mobile phone, 14A12, that contains a coupon code that is immediately redeemable towards the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information and print unit used to print transaction information associated with a purchase of Etzion with the method of initiating a survey during a transaction and providing an incentive to complete the survey in the form of a coupon provided on a piece of paper of Roberts in order to generate higher customer participation rate since the coupon can be used immediately by the customer (Roberts 0118) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 10 and 20, although Etzion discloses a point of sale terminal and providing a questionnaire indicating questions to be provided to a customer related to a transaction and a printing unit, Etzion does not specifically disclose receiving information for identifying a customer. However, Roberts discloses the following limitations:   
The device according to claim 7 wherein the processor is further programmed to control the communication interface to;  the method according to claim 17, further comprising: receiving, via an operation panel, customer information for identifying the customer, and transmit information about the reward to an email address associated with the customer (stored in correspondence with the received customer identification). [e.g. Roberts [0016] discloses: When the URL link is clicked by the customer he is then immediately re-directed to the online survey which requires no 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information and print unit used to print transaction information associated with a purchase of Etzion with the method of requesting customer information such as email address of Roberts, in order to use it and associate a customer with a specific transaction (Roberts 0016) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etzion in view of North, further in view of US Pub. No. 2017/0043596 (hereinafter; Motoyama).


The device according to claim 23, wherein the customer display device is located on or above a table on which the commodities that have been registered are placed. [e.g. Motoyama [0035-0037] disclose: the POS terminal is installed at the checkout counter in a retail store. The computer has a display for displaying transaction-related information. See at least Fig. 1.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the point of sales that provides a questionnaire or request for information and print unit used to print transaction information associated with a purchase of Etzion with the point of sales terminal/server installed set in a counter of Motoyama to help produce sales receipts (Motoyama 0035) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683